     Case 3:19-cv-02453-L-BK Document 8 Filed 10/29/20                   Page 1 of 2 PageID 39



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

CIERRA ALLYN ROUNDS,                               §
                                                   §
                 Petitioner,                       §
v.                                                 §    Civil Action No. 3:19-CV-2453-L-BK
                                                   §       Criminal No. 3:14-CR-374-L-2
UNITED STATES OF AMERICA,                          §
                                                   §
                 Respondent.                       §

                                               ORDER

        On August 20, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 5) was entered in this case, recommending that this habeas action

under 28 U.S.C. § 2255 be dismissed with prejudice as time-barred with no basis for equitable

tolling or credible claim of actual innocence. Although the deadline to object to the Report was

extended to October 5, 2020, no objections to the Report were filed as of the date of this order.

        After considering Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set-aside, or

Correct Sentence (Doc. 1) (“Motion”), the file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court denies Petitioner’s (Doc. 1), and dismisses with prejudice this

habeas action as barred by the statute of limitations without any basis for equitable tolling or credible

claim for actual innocence.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Order – Page 1
   Case 3:19-cv-02453-L-BK Document 8 Filed 10/29/20                                Page 2 of 2 PageID 40



the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed in

this case. In the event that a notice of appeal is filed, Petitioner must pay the $505 appellate filing

fee or submit a motion to proceed in forma pauperis on appeal.

        It is so ordered this 29th day of October, 2020.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
